VAN BRUNT, P. J. (dissenting).
It is conceded that a finding - of adultery should not be based solely upon the evidence of detectives who are employed to obtain the proof of such adultery, but that their testimony must necessarily be corroborated before it can be believed; And although it is stated in the case of McCarthy v. McCarthy, 143 N. Y. 235, 38 N. E. 288, that slight corroboration is sufficient if the party accused fails to take the stand in his own behalf, we are not informed in that case as to the gravity ■of the corroborating evidence. It appears to consist of admissions ■contained in the letters of the defendant to the co-respondent. It seems to me exceedingly doubtful, in view of the history of legislation as to parties testifying in divorce cases, that the failure ■of an accused party to take the stand can make evidence credible which would otherwise be incredible and unworthy of belief, for the reason that it is only within a comparatively recent period that the parties to an action for divorce on the ground of adultery •could be witnesses even upon their own behalf except upon the •subject of marriage.
In the case at bar there is not a single bit of evidence corroborating any material fact which was sworn to by the detectives; •and they are contradicted as to much of the substantial evidence by the so-called corroborating witness. I think it is the first time in the history of proof of guilt upon an issue of adultery that evidence that a detective was seen in a certain place at a certain time is corroborative of the testimony of the detective that on that occasion he saw and heard certain things, which nobody else saw or heard, and which there is positive evidence did not occur, ■because the corroborating witness states that what the detectives testified they heard, in regard to the woman crying out, she did not hear, and she certainly was in a position to hear if any such thing occurred. The evidence of the detectives that the alleged *301woman made the outcry testified to is itself highly improbable, for it does not appear to me, as it did to the detective, that a woman caught in such a position as the one in question is alleged to have been would call in the neighborhood for the purpose of witnessing her shame. It is not even claimed in the prevailing opinion that the corroborating witness testified that there was a woman in the plaintiff’s room. The only thing which is claimed as corroboration is that she saw the detectives there. Now, it seems to me that, if there is to be corroboration, it must be corroboration of some-facts which are inconsistent with the plaintiff’s innocence, and not facts which are entirely consistent therewith. Corroborating the detectives as to the fact that they were there upon the e night in question proves nothing; and to hold otherwise would be sweeping away the protection which parties have always heretofore received under the law against paid evidence. Detectives are employed to get evidence, and they always get it, many times, however, without any facts whatever to sustain it, which is the reason of the suspicion necessarily attaching to that' class of testimony. It is a curious rule of evidence that proof which in itself is absolutely insufficient to prove a charge becomes potent because it is not denied. That is the rule applied in the case at bar.
Judgment should be reversed.
O’BRIEN, J., concurs.